PER CURIAM
The National League of Commission Merchants instituted action against the Southern Railway Co. in the Hamilton Common Pleas for loss and damages to two shipments of cucumbers.
Service of summons was had on J. B. Mun-son, a vice president of the Company, and the Company thereupon filed motion to quash, claiming that it was a foreign corporation and does not own or operate any railroad in the state of Ohio; and that Munson, although a vice president, does not transact any business for the Company in Ohio. The service was ordered set aside by the trial court. On error, the Court of Appeals held:
1. It appears from the evidence that there is a general manager of the company, located in Cincinnati.
2. The claim is made that as there is no trackage in Ohio, the Company cannot be doing business within this state.
3. Absence of lines of trackage in the state is not a test for doing business within the state.
4. Froin the evidence presented, it seems that .the Company is doing business within the state sufficient to subject itself to the jurisdiction of the courts.
Judgment reversed.